UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement BLACK TUSK MINERALS INC. (Exact Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: BLACK TUSK MINERALS INC. 7 VANCOUVER, BRITISH COLUMBIA CANADA V6P 5T2 Notice of Action by Written Consent To all Stockholders of Black Tusk Minerals Inc.: I am writing to inform you that the Board of Directors of Black Tusk Minerals Inc. (the “Company”) and holders of a majority of the issued and outstanding shares of capital stock of the Company entitled to vote on the matters set forth herein, have approved the following corporate actions by written consent in lieu of a meeting pursuant to Section 78.320 of the Nevada Revised Statutes: Amendment of the Articles of Incorporation to increase the authorized shares of the Company to 100,000,000 shares of common stock; Amendment and Restatement of the Bylaws of the Company (the “Bylaws”); Increase in the size of the board of directors (the “Board”)of the Company to consist of four Board members; Election of Robert G. Krause, Mark White, Kurt Bordian and Gavin Roy as directors of the Company; and Ratification of the Black Tusk Minerals Inc. 2011 Non-Qualified Stock Option Plan as adopted and approved on March 17, 2011 by the unanimous written consent of the Board, pursuant to Nevada Revised Statutes Section 78.315. The form of written consent delivered by a majority of the shareholders of the Company is attached to the Information Statement as Appendix A. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF AN ANNUAL MEETING OR SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. This Information Statement, which describes the above corporate actions in more detail, is being furnished to stockholders of the Company for informational purposes only pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations prescribed thereunder. Pursuant to Rule 14c-2 under the Exchange Act, this corporate action will not be effective until at least twenty (20) calendar days after the mailing of this Information Statement to the stockholders of the Company.The approval of the amendment of the Articles of Incorporation to increase the authorized shares of the Company to 100,000,000 shares of common stock, the amending and restating of the Bylaws of the Company, the increase of the size of the Board of Directors to consist of four members, the election of Robert G. Krause, Mark White, Kurt Bordian and Gavin Roy as directors of 2 the Company and the ratification of the Black Tusk Minerals Inc. 2011 Non-Qualified Stock Option Plan by the Company’s shareholders, will be effective on April ●, 2011, which is the next business day following the expiration of the aforementioned twenty (20) day period. By Order of the Board of Directors. April ●, 2011 Gavin H. Roy President 3 BLACK TUSK MINERALS INC. 7 VANCOUVER, BRITISH COLUMBIA CANADA V6P 5T2 Information Statement April 18, 2011 This Information Statement is being mailed to the stockholders of Black Tusk Minerals Inc., a Nevada corporation (hereinafter referred to as the “Company”), on or about April 18, 2011 in connection with the corporate actions described below. The Company’s board of directors (the “Board”) and holders (collectively, the “Consenting Stockholders”) of a majority of the issued and outstanding shares of common stock (the “Common Stock”) of the Company entitled to vote on the matters set forth herein have approved such matters. Accordingly, this Information Statement is furnished solely for the purpose of informing stockholders, in the manner required under Regulation 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of this corporate action. No other stockholder approval is required.The record date for determining stockholders entitled to receive this Information Statement has been established as the close of business on April 18, 2011 (the “Record Date”). WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. CORPORATE ACTIONS The Nevada Revised Statutes permit the holders of a majority of the shares of the Company’s outstanding Common Stock to approve and authorize actions by written consent of a majority of the shares outstanding as if the action were undertaken at a duly constituted meeting of the stockholders of the Company.On April 6, 2011, Consenting Stockholders holding an aggregate of 3,387,248 shares of Common Stock, representing approximately 84.68% of the total shares of Common Stock entitled to vote on the matters set forth herein, consented in writing without a meeting to the matters described in this Information Statement. As a result, no further votes will be needed to approve the matters set forth herein. As of April 6, 2011, the Company had 4,000,000 shares of Common Stock issued and outstanding. CORPORATE ACTION NO. ONE: AMENDMENT TO THE ARTICLES OF INCORPORATION The Consenting Stockholders consented to increase the number of the authorized shares of Common Stock of the Company to 100,000,000 shares, as recommended by the Board. Reasons to Increase Authorized Shares The Common Stock would have the same rights and privileges as the currently authorized shares of Common Stock of the Company.The additional shares of Common Stock will be available for issuance at such times and for such purposes as the Board may deem advisable, without further action by the Company’s shareholders, except as may be required by applicable laws or regulations. The Board believes that it is in the best interest of the Company and its shareholders to increase the number of authorized shares of Common Stock to provide flexibility to issue Common Stock for capital raising, stock dividends, stock splits, retirement of indebtedness, stock options, corporate business combinations, acquisitions, debt leverage management, working capital or other corporate purposes and generally to maintain financing and capital raising flexibility. 4 On October 4, 2010, the Company effected a share consolidation of its authorized capital and its issued and outstanding share capital on a 50-1 basis without shareholders approval pursuant to NRS 78.207(1) of the Nevada Revised Statutes, which provides in part: “unless otherwise provided in the articles of incorporation, a corporation that desires to change the number of shares of a class or series, if any, of its authorized stock by increasing or decreasing the number of authorized shares of the class or series and correspondingly increasing or decreasing the number of issued and outstanding shares of the same class or series held by each stockholder of record at the effective date and time of the change, may, except as otherwise provided in subsections 2 and 3, do so by a resolution adopted by the board of directors, without obtaining the approval of the stockholders.” The Company filed a Certificate of Change with the Secretary of State of Nevada that converted the authorized shares of Common Stock of the Company from 200,000,000 to 100,000,000. After consulting with legal counsel on the effect of the consolidation, the Company was advised that as a result of the legal effect of the share consolidation, the authorized share capital of the Company consists of 4,000,000 shares of Common Stock. On March 30, 2011, the Company rescinded the issuance of 2,703,509 units to Magellan Management Company (“Magellan”), an entity wholly owed and controlled by Gavin Roy, the President of the Company. The units consisted of 2,703,509 shares of Common Stock of the Company and 2,703,509 share purchase warrants which may be exercised for 2,703,509 shares of Common Stock at $0.05 per share and agreed to the conditional sale of such units under the same terms as the original purchase. The current number of authorized shares of Common Stock of the Company is too limited satisfy obligations of the Company to issue Common Stock or to allow prompt or flexible action by the Board if and when needed. The Board determined that the transaction with Magellan may be deemed a related party transaction, consequently, the Board has determined that the amendment to the Articles of Incorporation shall require the approval of a majority of the shareholders of the Company and a majority of the disinterested shareholders of the Company.This would exclude Magellan and Gavin Roy from participating in voting on the amendment to the Articles of Incorporation. Board Approval and Recommendation By way of unanimous written consent of the Board on March 30, 2011, the Board recommended to the shareholders to amend the Articles of Incorporation to increase the authorized shares of Common Stock of the Company to consist of 100,000,000 shares of Common Stock.The Board advised that Magellan and Gavin Roy would be abstaining from voting on the amendment to the Articles of Incorporation as they may be considered interested parties. Stockholder Approval In the absence of a meeting, the affirmative consent of holders of a majority of the outstanding shares of Common Stock of the Company was required to amend the Articles of Incorporation to increase the authorized shares of Common Stock to consist of 100,000,000 shares of Common Stock. The holders of approximately 54.4% of the Company’s voting shares of Common Stock signed a written consent to approve an amendment to the Articles of Incorporation to increase the authorized shares of Common Stock of the Company to consist of 100,000,000 shares. Magellan and Gavin Roy abstained from voting on the amendment to the Articles of Incorporation as they may be considered interested parties. The Company intends to file a Certificate of Change with the Nevada Secretary of State on or before April 29, 2011, to effect the increase in the authorized capital. 5 CORPORATE ACTION NO 2: AMENDING AND RESTATING BYLAWS The Consenting Stockholders have consented to the amendment and restatement of the Bylaws of the Company (the “Bylaws”) as recommended the Board. Overview of Bylaw Changes The following amendments to the Bylaws, among others, were made as a result of the amending and restating of the Bylaws. A. Section 2.6 was amended to reduce the quorum for a meeting of shareholders to shareholders holding 1/3 of the shares of common stock entitled to vote.The previous version of the Bylaws required a majority of shareholders for quorum at a meeting of shareholders. The amendment was to facilitate obtaining quorum for annual and special meetings of the shareholders. B. Section 3.1 was amended to permit the Board to fix the number of directors. The previous version of the Bylaws required a vote of the shareholders. The amendment was recommended to provide flexibility to the Board to increase the size of the Board in order to appoint independent directors for positions on the Audit Committee, Compensation Committee, Nomination Committee and Corporate Governance Committee. C. Section 3.7 was amended to permit the president, the chief executive officer (the “CEO”) or a majority of the directors to call a special meeting of the Board. The previous version of the Bylaws did not provide the CEO with authority and required the written request of two directors. D. Section 5.2 was amended to permit the appointment of a CEO. E. Section 5.6 was amended to provide authority to the CEO, if any. F. Section 5.10 was amended to provide authority to the chief financial officer, if any. The Company’s initial bylaws were adopted on August 8, 2005. Since that time there have been changes to normal business practices which made it appropriate to amend and restate the Bylaws. The Board believed that the previous Bylaws hindered and restricted the Board and the Company from taking actions that would be in the best interests of the Company and its stockholders. The amended and restated Bylaws provide flexibility to the Board in administering the corporate affairs of the Company as a public company. Board Approval and Recommendation The Board recommended that the shareholders approve the amendment and restatement of the Bylaws. Stockholder Approval In the absence of a meeting, the affirmative consent of holders of a majority of the outstanding shares of Common Stock of the Company was required to approve the amended and restated Bylaws in substantially the form attached hereto as Appendix B.The holders of approximately 84.68% of the Company’s voting shares of Common Stock signed a written consent in favor of adopting the amended and restated Bylaws. 6 CORPORATE ACTION NO. THREE: INCREASE IN THE SIZE OF THE BOARD The Consenting Stockholders approved the increase in the size of the Board of the Company to add two members, so that the Board will consist of a total of four members, as recommended by the Board. Overview of Board Increase Section 3.1 of the Bylaws (prior to the amendments) permits the size of the Board to be neither more than 9 nor less than 1.The size of the Board has never exceeded 2 members. The Board determined that it was in the best interest of the Company to increase the size of the Board to four members.The additional Board members will provide additional guidance and support to the Company and permit the Board to appoint an Audit Committee. Board Approval and Recommendation The Board recommended the shareholders approve the increase in the size of the Board from two to four members. Stockholder Approval In the absence of a meeting, the affirmative consent of holders of a majority of the outstanding shares of Common Stock of the Company was required to approve the increase in the size of the Board from two to four members.The holders of approximately 84.68% of the Company’s voting shares of Common Stock signed a written consent in favor of approving the increase in the size of the Board from two to four members. CORPORATE ACTION NO. FOUR:BOARD ELECTIONS The Consenting Stockholders elected Robert G. Krause, Mark White, Kurt Bordian and Gavin Roy as directors of Company, as nominated by the Board. Board Nominated Individuals The following four individuals were nominated by the Board and recommended for election by the shareholders of the Company.The Board believes that these individuals have the necessary skills and experience to adequately fulfill the duties and obligations of directors of the Company and that they will be valuable members of the Company (see also, “Item 7. Directors and Executive Officer”). Robert Krause Mr. Krause brings over 25 years of experience in the mining and exploration sector, having worked on projects in both North and South America. He serves and has served both private and public corporations in various positions such as: Vice President of exploration for Wyn Developments Inc., Vice President of Exploration for Starfield Resources Inc. and Mine Geologist for Skylark Resources Ltd. Robert Krause graduated from the University of British Columbia in 1985 with a Bachelor of Science in geology. Robert Krause has also been a consulting geologist for the Company. Mark White Mr. White is Chairman and founder of MyRapidMD a mobile application developer specializing in healthcare and first response applications. He also serves as the VP of Business Development for Virtual Medical Centre Inc. (“VMC”), one of Australia’s leading online healthcare and medical information portals. Mr. White is leading VMC’s push into the North American market. Previously he was co-founder and President of Pixtera Corp, a developer of handheld electronic reading devices. From 1999 through 2002 he was as an independent business consultant to young public companies and from 1997-1999 was 7 director of investor relations for Turbodyne Technologies, a maker of electronic turbo chargers. Prior to moving in the direction of entrepreneurial ship he was a stock broker in Los Angeles where he still lives. He is conversant in all aspects of strategic planning, capital raising for early stage companies, as well as the day-to-day obligations of managing an operating company. He received his BA from Victoria University, Wellington New Zealand and currently resides in Los Angeles, California. Kurt Bordian Mr. Bordian is a designated certified general accountant in Canada and holds a bachelor of commerce (honours) degree from the University of Manitoba. He has worked chiefly in the mineral exploration and oil and gas industries over the past 10 years and currently serves as an officer and/or director of the following companies: ESO Uranium Corp. (Chief Financial Officer), Canyon Copper (Chief Financial Officer), Calypso Acquisition Corp. (Director), Palo Duro Energy Inc. (Director), and Thor Explorations. Mr. Bordian was previously a director at Magnate Ventures Inc, Cap-link Ventures Ltd., and Waymar Resources Ltd. Gavin Roy Mr. Roy is the founding shareholder of Black Tusk Minerals Inc. and serves as President of the Company and his responsibilities include managing the Company on the ground in Peru and in North America. He brings extensive experience in the financial services business and was formerly an investment advisor in Canada. He has been a registrant with the British Columbia, Alberta, Saskatchewan and Ontario securities commissions. In addition to his duties with Black Tusk, Mr. Roy is also the principal of Magellan Management Company, a venture capital firm he founded in 2005, focused on the mining sector. Board Approval and Recommendation The Board nominated Messrs. Krause, White, Bordian and Roy and recommended that the shareholders elect them as directors of the Company. Stockholder Approval In the absence of a meeting, the affirmative consent of holders of a majority of the outstanding shares of Common Stock of the Company was required to elect Messrs. Krause, White, Bordian and Roy.The holders of approximately 84.68% the Company’s voting shares of Common Stock signed a written consent electing Messrs. Krause, White, Bordian and Roy as directors of the Company. CORPORATE ACTION NUMBER FIVE: STOCK OPTION PLAN The Consenting Stockholders ratified the Black Tusk Minerals Inc. 2011 Non-Qualified Stock Option Plan (the “Plan”) as adopted by the Board on March 17, 2011. Brief Description The following is a brief description of certain important features of the Plan, the full text of which is attached as Appendix C to this Information Statement.This summary is qualified in its entirety by the reference to the full text of the Plan. Purpose.The purpose of the Plan is to advance the best interests of the Company by providing an additional incentive to those persons who have a substantial responsibility for the Company’s management, affairs, and growth by increasing such persons’ proprietary interest in the success of the Company, thereby encouraging them to maintain their relationships with the Company. Stock Options:The Plan provides for the grant of non-qualified stock options, exercisable for shares of Common Stock of the Company. 8 Administration.The Plan shall be administered by the Company’s Compensation Committee or such other committee designated by the Board (together with the Compensation Committee, the “Committee”).The Committee shall have full power to grant stock options, construe and interpret the Plan, establish rules and regulations and perform all other acts, including the delegation of administrative responsibilities, it believes reasonable and proper.The determination of those eligible to receive stock options, and the amount, price, type and timing of each stock option and the terms and conditions of the respective stock option agreements shall rest in the sole discretion of the Committee, subject to the provisions of the Plan. Shares Subject to the Plan.The total number of shares of the Company available for grants of stock options under the Plan shall be 650,000 shares of Common Stock, subject to adjustment as provided in the Plan, which shares may be either authorized but unissued or reacquired shares of Common Stock of the Company. Eligibility:Stock options may be granted to any person who is performing or who has been engaged to perform services of special importance to management in the operation, development and growth of the Company. Determination of Exercise Price:The exercise price per share for any stock option issued under the Plan rests in the sole and unfettered discretion of the Committee, provided however, that the exercise price per share shall not be less than the fair market value of the Company’s Common Stock on the date the stock options are granted, as determined by the closing price, on the date of grant or the date immediately prior to the date of grant, of the Company’s Common Stock on the OTC Bulletin Board or any other recognized exchange on which such shares of Common Stock are listed for trading as quoted by Bloomberg. Amendment and Termination:The Board may at any time suspend, terminate, or amend the Plan in whole or in part, except that no such suspension, termination or amendment shall without the consent of an optionee alter or impair any right under any stock option previously granted to such optionee under the Plan. Duration.The Plan shall continue in effect for a term of ten (10) years from the effective date unless earlier terminated. Board of Directors Recommendation On March 17, 2011, the Board approved the Plan to increase the number of options available for issuance as compensatory incentives and to advance the best interests of the Corporation by providing additional incentive to those persons who have a substantial responsibility for the Corporation’s management, affairs, and growth by increasing their proprietary interest in the success of the Corporation, thereby encouraging them to maintain their relationships with the Corporation. By unanimous written consent of the Board, the Board recommended that the Consenting Shareholders ratify the Plan. Stockholder Approval In the absence of a meeting, the affirmative consent of holders of a majority of the outstanding shares of Common Stock of the Company was required to ratify the Plan.The holders of approximately 84.68% of the Company’s voting power signed a written consent in favor of ratifying the Plan. 9 ITEM 1. INFORMATION TO BE FURNISHED BY ITEMS OF SCHEDULE 14A Item 1. Date, time and place of information The majority of the shareholders of the Company have authorized these actions by written consent on April 6, 2011. Item 2. Revocability of proxy Not applicable. Item 3. Dissenters’ right of appraisal We are a Nevada corporation and are governed by the Nevada Revised Statutes. Holders of the shares of the Company’s Common Stock do not have appraisal or dissenter’s rights under the Nevada Revised Statues in connection with the amendment to the Articles of Incorporation, the adoption of the amended and restated Bylaws, the increase in the size of the Board, the election of Messrs. Krause, White, Bordian and Roy as directors of the Company, and the ratification of the Plan. The Company will not independently provide our shareholders with any such right of dissent. Item 4. Persons Making the Solicitation Not applicable. Item 5. Interest of Certain Persons in Matters to be Acted Upon Not applicable. Item 6. Voting Securities and Principal Holders Thereof As of the date of this Information Statement, there were 4,000,000 shares of our Common Stock issued and outstanding. Each outstanding share of Common Stock is entitled to one vote per share. The following table sets forth certain information regarding the beneficial ownership of shares of our Common Stock as of April 6, 2011 by: ● each person who is known by us to beneficially own more than 5% of our issued and outstanding shares of Common Stock; ● our named executive officers; ● our directors; and ● all of our executive officers and directors as a group. Beneficial ownership as determined in Rule 13d-3 under the Exchange Act includes common stock acquirable upon exercise or conversion of securities of the Company within 60 days and common stock beneficially owned by an entity or person controlled directly or indirectly, through any contract, arrangement, understanding or otherwise. 10 Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner
